Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 ia rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the median indicating pin" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard (3,464,111) in view of Dyal (4,059,899)  in view of Jankelson (Re 27,847).
Gillard teaches a denture preparation kit (col. 3, ll. 5458, claim 1, such that all the elements are provided together, therefore it is a kit as claimed) comprising a maxillary standard denture 10 and a mandibular standard denture 11 for a complete denture consisting of the maxillary standard denture and the mandibular standard denture (see abstract, col. 3, ll. 54-58, claim 1), and a standard denture alignment jig 20 comprising a standard denture retention unit 22 for retaining the maxillary standard denture and the mandibular standard denture (see figs. 1-3, col. 3, ll. 15-17) and a handle (see annotated figure below) connected to the standard denture retention unit, wherein the standard denture retention unit is configured to retain the maxillary standard denture and the mandibular standard while maintaining occlusion between the maxillary standard denture and the mandibular standard denture (col. 3, ll. 15-17, ll. 54-58, claims 1, 3, figs. 1-3), the handle has a thickness (see annotated figure) for providing automatic compensation for the normal interocclusal clearance (col. 3, ll. 54-58) and a flat plate shape with an upper surface and a lower surface being parallel to each other (see annotated figure below), the standard denture retention unit and the handle are connected such that an occlusal plane, formed when the maxillary standard denture and the mandibular standard denture are retained by the standard denture retention unit in the state of occlusion maintaining (see figs. 1-3, col. 3, ll. 56-60), and the upper surface and the lower surface of the handle are parallel to the occlusal plane (see figs. 1-3, annotated figure below) and the standard denture retention unit is configured so that the incisal edge of the maxillary anterior teeth of the maxillary standard denture can be coplanar with a part of the lower surface of the handle (figs. 1-3, annotated figure below). Gillard teaches the invention as substantially claimed and discussed above including the handle thickness being of a thickness for providing automatic compensation for the normal interocclusal clearance (col. 3, ll. 54-58), however, does not specifically teach the thickness of the handle is 1 to 3 mm and the retention unit includes a maxillary standard denture retention groove and a mandibular standard denture retention groove.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Dyal teaches a preparation kit comprising a maxillary standard denture and a mandibular standard denture (see figs. 1-2), a standard denture alignment jig comprising an alignment jig comprising a maxillary standard denture retention groove and a mandibular standard retention groove (see figs. 1-2, col. 2, ll. 42-52), a handle connected to the standard denture retention unit (see annotated figure below), the standard denture retention unit is configured to retain the maxillary standard denture and the mandibular standard denture while maintaining occlusion between the maxillary standard denture and the mandibular standard denture, the handle has a thickness, and a flat plate shape with an upper surface and a lower surface being parallel to each other, the standard denture retention unit and the handle are connected such that an occlusal plane, formed when the maxillary standard denture and the mandibular standard denture are retained by the standard denture retention unit in the state of occlusion maintaining (see figs. 11-2, col. 2, ll. 3-7), and the upper surface and the lower surface of the handle are parallel to the occlusal plane (see figs. 1-2, annotated figure below) and the standard denture retention unit is configured so that the incisal edge of the maxillary anterior teeth of the maxillary standard denture can be coplanar with a part of the lower surface of the handle (figs. 1-2, annotated figure below). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the denture retention unit taught by Gillard to include the standard denture retention grooves as taught by Dyal in order to assist in aligning and retaining the dentures in the desired positions. Such that is it noted that the dentures will be more securely retaining within a groove than on a flat surface. Such that the bottom of the recess is on the surface of the jib taught by Gillard and the walls of the recess extends upwards from the bottom surface. Gillard/Dyal teaches the invention as substantially claimed and discussed above, however, does not specifically teach the thickness of the handle is 1 to 3 mm.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Gillard teaches the thickness of the handle being of a thickness for providing automatic compensation for the normal interocclusal clearance (col. 3, ll. 54-58)
Jankelson teaches interocclusal clearance varies between 2-5mm (col. 6, ll. 59-67).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the thickness of the handle taught by Gillard/Dyal to be between 2-3 mm (which is within the claimed range) as taught by Jankelson in order to provide a desired amount of interocclusal clearance as desired by the patient.  

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard (3,464,111) in view of Dyal (4,059,899)  in view of Jankelson (Re 27,847) as applied to claim 26 above, and further in view of Lee (6,413,085).
Gillard/Dyal/Jankelson teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the handle includes a median guide indicating a median position of a central incisor of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit, wherein the median guide is a median indicating pin disposed perpendicular to the occlusal plane of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit and a horizontal guide indicating the occlusal plane of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit.
Lee teaches an alignment fig comprising with respect to claim 21, wherein the handle includes a median guide 24 indicating a median position of a central incisor of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit (see fig. 1).
Lee further teaches with respect to claim 22, wherein the median guide is a median indicating pin 24 disposed perpendicular to the occlusal plane of the maxillary standard denture and the mandibular standard denture retained by the standard denture retention unit (see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing dale of the Invention to modify the alignment jig as taught by Gillard/Dyal/Jankelson to include the media guide as discussed above in detail to help the user ensure the proper alignment of the standard dentures when placing them in the alignment jig and when fitting them to the user.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard (3,464,111) in view of Dyal (4,059,899)  in view of Jankelson (Re 27,847) in view of Lee (6,413,085) as applied to claim 21 above, and further in view of Monteiro Geras et al. (2012/0295219).
Gillard/Dyal/Jankelson/Lee teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the median indicating pin includes a rod connected to one end or both ends of the median indicating pin in a direction orthogonal to the medial indicating pin.
Monteiro Geras teaches an alignment jig comprising the median indicating pin 27 includes a rod 5 connected to one end or both ends of the median indicating pin in a direction orthogonal to the medial indicating pin (see figs. 1, 5-6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the median guide of Gillard/Dyal/Jankelson/Lee to include a rod extending in the orthogonal direction in order to ensure the proper depth positioning.
Claim(s) 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard (3,464,111) in view of Dyal (4,059,899)  in view of Jankelson (Re 27,847) in view of Lee (6,413,085)  as applied to claim 21 above, and further in view of Kolozvary (2013/0216792).
Gillard/Dyal/Jankelson/Lee teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the median indicating pin includes a rod connected to one end or both ends of the median indicating pin in a direction orthogonal to the medial indicating pin and wherein the rod is formed an integrated manner with the median indicating pin.
Kolozvary teaches an alignment jig wherein the median indicating pin 15 includes a rod (see fig. 1, such that portion from bend with end 16 and element 23 is the rod/rods) connected to one end or both ends of the median indicating pin in a direction orthogonal to the medial indicating pin and wherein the rod is formed an integrated manner with the median indicating pin (see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the median guide of Gillard/Dyal/Jankelson/Lee to include a rod extending in the orthogonal direction in order to help position the device and ensure proper depth positioning. 

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is noted that claim 24 is being interpreted as including the limitations of claim 21, such that the claimed median guide as claimed is the median indicating pin.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/8/2022